      Case 7:17-cv-06251-PMH-AEK Document 111 Filed 08/23/21 Page 1 of 6




                                                             August 23, 2021

BY ECF (REDACTED) AND OVERNIGHT MAIL (UNREDACTED)
Honorable Andrew E. Krause
United States Magistrate Judge
The Hon. Charles L. Brieant, Jr. Federal Building and United States Courthouse
300 Quarropas Street
White Plains, NY 10601

       Re:     Lowell, et al. v. Lyft, Inc., No. 7:17-cv-06251-PMH-AEK (S.D.N.Y.)

Dear Judge Krause,

       We write on behalf of Westchester Disabled on the Move, Inc. (“WDOMI”) and Harriet
Lowell to seek a pre-motion conference to address several ripe discovery disputes. Defendant Lyft
Inc. (“Lyft”) refuses to provide corporate representatives to testify regarding several topics
designated in Plaintiffs’ Rule 30(b)(6) deposition notice. The topics are relevant to this nationwide
reform class action concerning Lyft’s violations of the Americans with Disability Act (“ADA”)
and New York State Human Rights Law (“NYSHRL”). Lyft cannot show that preparing its
witness on these topics is unduly burdensome.

Meet & Confer Background

        Plaintiffs made every effort to comply with Rule 30(b)(6)’s conferral requirement,
explaining in detail the scope of their requests over the course of a number of conferrals starting
in April 2021. Plaintiffs withdrew certain topics and modified others. Defendant took a far more
aggressive approach.

        On April 16, 2021, Plaintiffs served a Rule 30(b)(6) notice, attached as Ex. A. Shortly
after serving that notice, Plaintiffs offered to confer about the topics. The parties conducted several
conferrals in April, May, and June. While Lyft generally stated that it had some objections, it
failed to articulate any of them prior to this month. Defendant began to identify likely Rule
30(b)(6) witnesses on April 26 and May 6. Lyft identified certain preliminary Rule 30(b)(6)
witnesses on June 14, 2021 and stated that Lyft would discuss its objections “in more depth” after
Plaintiffs provided dates for WDOMI’s Rule 30(b)(6) testimony. Defendant identified additional
Rule 30(b)(6) witnesses on June 28, without mention of objections to Plaintiff’s Rule 30(b)(6)
notice. Lyft only articulated the objections upon which it now stands on August 15 (attached as
Ex. B) – nearly four months after the notice was served. During additional conferrals on August
12, 2021 and August 19, 2021, Plaintiffs agreed to withdraw certain topics and modify others, and
offered to explain all topics in detail so that Defendant could properly prepare its witnesses.
During the conferrals, and during the one day of 30(b)(6) testimony Plaintiffs took so far, it became




                                                  1
      Case 7:17-cv-06251-PMH-AEK Document 111 Filed 08/23/21 Page 2 of 6




apparent that Lyft has failed to proffer a properly prepared witness to cover topics about which it
did not object. 1

       The parties have now reached impasses with respect to the following topics:

    1. Whether Lyft’s boilerplate objections have merit or effect.
    2. Whether Lyft must proffer a properly prepared witness regarding its wheelchair-accessible
       vehicle (“WAV”)-related programs, pilots and initiatives, including LyftSub.
    3. How Lyft assesses the profitability of certain other programs and initiatives.
    4. Whether Lyft must testify regarding the value of publicity, branding and related
       assessments.
    5. Whether Lyft must testify regarding the organizational structure of individuals involved in
       its WAV-related programs during the class period.

Lyft’s Boilerplate Objections Are Without Merit

        Lyft objects to every topic on the grounds that each “fails to describe with reasonable
particularity the matters for examination as required by Rule 30(b)(6) of the Federal Rules of Civil
Procedure” and that the topic (or portions of the topic) is “vague and ambiguous.” Ex. B, passim.
Lyft’s “[b]oilerplate objections are improper.” Leibovitz v. City of New York, No. 15-546 2017
WL 462515, at *2 (S.D.N.Y. Feb. 3, 2017) (quotation omitted) (collecting cases). Moreover, the
noticed topics are easily comprehensible and Plaintiffs have made every effort to confer with Lyft
to resolve any conceivable misapprehensions. Notably, Lyft failed to articulate how any specific
topic was infirm owing to these boilerplate objections.

Lyft Must Testify Regarding Its WAV-Related Initiatives,

      Topics nos. 2, 6, 9, 10, and 13 concern Lyft’s programs, initiatives, pilots, and efforts to
make WAVs available. These initiatives include




       Plaintiffs took one day of 30(b)(6) testimony on August 18, 2021, where Joyce Chan,
designated to testify on topics Nos. 6, 9 and 10, was utterly unprepared to discuss          During
a conferral the next day, Lyft argued that            was not relevant to any of the topics because
                                                                     However, Plaintiffs requested


1
  On April 5, 2021, Lyft served a Rule 30(b)(6) notice, attached as Ex. C, requesting that WDOMI
testify as to 17 topics. Plaintiffs conferred with Lyft in April and May and prepared witnesses to
fully testify. WDOMI’s 30(b)(6) witnesses completed their testimony over the course of two days.



                                                 2
      Case 7:17-cv-06251-PMH-AEK Document 111 Filed 08/23/21 Page 3 of 6




testimony regarding “WAV-related programs, pilots, and initiatives.” Ex. A, Top. No. 6. Oxford
Dictionary describes an initiative as a “plan for dealing with a particular problem or achieving a
particular    purpose.”             See      Initiative,   Oxford        Learner’s      Dictionary,
https://www.oxfordlearnersdictionaries.com/us/definition/english/initiative (last visited Aug. 21,
2021).

                                                             Nonetheless, Plaintiffs offered to revise
the topics to specifically include “proposals” or to specifically mention              Lyft’s counsel
nonetheless stated that Lyft would not designate any corporate witness to testify regarding
or any other nationwide efforts besides one unspecified assessment in 2019-2020, even though
                                 , on the specious ground that testimony regarding            was not
proportional to the needs of the case. 3

                 and any similar initiatives that Lyft has not disclosed go to the heart of this case,
because Plaintiffs seek an injunction requiring Lyft to expand its WAV services. The parties
contest the feasibility of such an expansion, as Lyft argues that it is excused from complying with
the ADA because of the expense. 4




2
 Plaintiffs’ knowledge of            is limited by apparently overzealous privilege assertions.
Lyft produced over 2,500 pages of privilege log, listing over 25,000 assertedly privileged
documents. Plaintiffs believe the vast majority of documents relating to            have been
improperly designated as privileged, but Plaintiffs have not been able to verify this belief
because Lyft’s privilege logs do not comply with Local Rule 26.2(A)(2)(a) in that they do not
describe the “general subject matter” of the allegedly privileged documents. See Sample of
Lyft’s privilege log, attached as Ex. G (describing emails as “Confidential internal
communication regarding legal advice” without giving any clue as to the general subject matter).
The parties are conferring on this issue.
3
  It was improper for Lyft to simply produce a Rule 30(b)(6) deponent who could not testify as to
LyftSub rather than move for a protective order. See, e.g., Fort Worth Employees’ Ret. Fund v.
J.P. Morgan Chase & Co., No. 09-3701, 2013 WL 6439069, at *2 (S.D.N.Y. Dec. 9, 2013)
(“The weight of the authority holds that a party believing it has received a flawed 30(b)(6) notice
may not merely rest upon its objections, but must move for a protective order.”).
4
  This argument is without merit. See, e.g., Am. Council of Blind of New York, Inc. v. City of
New York, 495 F. Supp. 3d 211 (S.D.N.Y. 2020) (granting summary judgment in an ADA case
where cost of complying with the ADA will exceed hundreds of millions of dollars annually);
ECF No. 153-3 (declaration stating that defendant will spend $359 million to comply with the
summary judgment order); ECF No. 164 (order requiring a hearing to determine whether the
expenditure proposed by defendant is sufficient). Moreover, Plaintiffs will show that Lyft would
ultimately profit by expanding WAV-service, as Lyft currently minimizes its WAV-related
income while inefficiently spending WAV-related moneys.



                                                  3
      Case 7:17-cv-06251-PMH-AEK Document 111 Filed 08/23/21 Page 4 of 6




Lyft Must Testify Regarding How It Assesses
The Profitability Of Certain Non-WAV-Related Programs, Pilots, And Initiatives

        Lyft is a multibillion dollar company that was founded in 2012 but has never been
profitable. Lyft runs many of its programs – including its core business ride-sharing programs –
for long periods of time while they are not profitable – often incurring massive losses. Plaintiffs
seek discovery as to how Lyft evaluates profitability over time for non-WAV programs, as that
analysis may inform what reasonable modifications are feasible for Lyft to make to serve people
with disabilities.

       Topic No. 8 sought concerns the manner by which Lyft assesses the profitability of all non-
WAV-related programs, pilots, and initiatives. Plaintiffs offered to narrow the topic to include the
manner in which Lyft assesses the profitability of programs involving Joyce Chan, Lyft’s Rule
30(b)(6) witnesses (Lyft offered this testimony), as well as three apparently non-profitable
programs that Plaintiffs believe may be substantially more costly and less remunerative than the
WAV program Plaintiffs seek in this litigation: autonomous vehicles (“AVs”), scooters and bikes.

         Lyft refused to produce a witness on any of the three programs, arguing that Plaintiffs
should be satisfied with Ms. Chan’s largely irrelevant testimony. But the programs in which Ms.
Chan was involved are all miniscule programs (relative to Lyft’s overall budget) that cost less than
$5 million annually. These programs are simply not analogous to the cost of the nationwide WAV
program Plaintiffs seek or even to Lyft’s current poorly-run program that costs approximately $20
million annually. Also, Plaintiffs expect to be able to prove that a true nationwide WAV-program
would reach profitability far more quickly than many other Lyft programs, including AVs,
scooters, and bikes. It is not burdensome for Lyft to prepare a witness to testify on this topic. See
Fed. Hous. Fin. Agency for Fed. Nat'l Mortg. Ass'n v. Royal Bank of Scotland Grp. PLC, No. 11-
1383, 2015 WL 13634404, at *5 (D. Conn. Aug. 20, 2015) (ordering party to produce Rule
30(b)(6) witness “because the court has concluded (i) that FHFA's Rule 30(b)(6) topics are relevant
and (ii) that the RBS Defendants have not met their burden of showing the discovery is duplicative
or showing it would be practically impossible to prepare a witness on the noticed topics . . .”);
Concerned Citizens of Belle Haven v. Belle Haven Club, 223 F.R.D. 39, 43 (D. Conn. 2004)
(“Although the documentation may be voluminous, and different people affiliated with the Club
may hold the information, this does not absolve the Club from its responsibility to produce a
witness who can provide information within the Club's knowledge or reasonably available to it.”).

Lyft Must Testify Regarding The Value of
Publicity, Branding And Related Assessments

       Contrasting itself with Uber, Lyft touts itself as a progressive company that works to
combat “inequality” and provide “transportation solutions for the aging, disabled, unhealthy and
underprivileged.” SEC S-1 Filing, excerpt attached as Ex. E, p. 128. Lyft claims to provide
“transportation for all” to help the “[m]illions of people [who] lack access to basic needs because
they can’t get a ride.” See Lyft Webpage, Transportation For All, attached as Ex. F. As
just one of many examples, Lyft recently donated $1 million to the ACLU, reaping good
press. See Neetzan Zimmerman, Lyft will donate $1M to ACLU after Trump immigration
ban, THE HILL (Jan. 29,



                                                 4
      Case 7:17-cv-06251-PMH-AEK Document 111 Filed 08/23/21 Page 5 of 6




2017), https://thehill.com/blogs/blog-briefing-room/news/316729-lyft-will-donate-1-million-to-
aclu-after-trump-immigration-ban.

         Lyft very likely receives an economic benefit from marketing itself as a champion for
equality and for underdogs. Plaintiffs therefore reasonably believe that Lyft would receive a
marketing benefit if it made the reasonable accommodations Plaintiffs seek in this lawsuit and
provided equal services to disabled people who require WAVs. Plaintiffs seek testimony regarding
Lyft’s assessments of “the value of the publicity and brand reputation generated by representing
itself as a progressive, civic-minded, and/or accessible ridesharing company.” Ex. A, Top. No. 8.

         Lyft objected that it is impossible to assess the value of publicity and that such testimony
is not relevant or proportional. Ex. B., Obj. to Top. No. 8. Nonsense. Although “placing
dollar values on publicity is an inexact science”, courts recognize the “public relations value of
. . . publicity.” A & H Sportswear Co. v. Victoria's Secret Stores, Inc., 167 F. Supp. 2d 770, 787
(E.D. Pa. 2001). Tellingly, Lyft has not stated that it does not value publicity. Plaintiffs are entitled
to learn how Lyft values publicity so as to better understand the value of the positive publicity Lyft
would receive if it served the disabled.

Lyft Must Testify Regarding The Organizational
Structure Of Individuals Involved In Lyft’s WAV-Programs During The Class Period

         Plaintiffs requested that Lyft provide testimony regarding “[t]he organizational structure
of individuals involved in Lyft’s wheelchair-accessible vehicle (“WAV”) programs.” Ex. A, Top.
No. 1. Lyft refuses to provide a witness who can testify regarding the individuals involved in
Lyft’s WAV programs before 2019. However, Lyft’s WAV programs were launched by at least
2017 and the statute of limitations extends to 2013. Plaintiffs are entitled to know who at Lyft was
involved in planning, decision-making, and implementation of WAV-programs prior to 2019. “In
general, courts allow discovery to extend to events before and after the period of actual liability so
as to provide context.” Karinski v. Stamps.com, Inc., No. 19-01828, 2020 WL 5084093, at *2
(C.D. Cal. July 21, 2020) (quoting In re Dockers Roundtrip Airfare Promotion Sales Practices
Litig., 2010 WL 11515318, at *5 (C.D. Cal. Aug. 1, 2010)). Here, Plaintiffs simply seek testimony
during the class period or, more likely, the earliest date that Lyft began considering WAV
programs. Lyft has not articulated a colorable reason why early WAV-related decisions are not
relevant to this action.

        Notably, Lyft demanded that WDOMI provide Rule 30(b)(6) testimony regarding its
“organizational structure” without date limitations and without limiting the testimony to WAV-
related corporate structure. Ex. C, Top. No. 2. WDOMI complied with that request and provided
a witness capable of testifying as to WDOMI’s corporate structure dating back to the last
millennium.

        For the reasons set forth above, Plaintiffs respectfully request that the Court schedule a
pre-motion conference at its earliest convenience. We thank the Court for its continued attention
to this matter.




                                                   5
     Case 7:17-cv-06251-PMH-AEK Document 111 Filed 08/23/21 Page 6 of 6




                                           Respectfully submitted,

                                           /s/ Jeremiah Frei-Pearson
                                           Jeremiah Frei-Pearson
                                           Chantal Khalil
                                           FINKELSTEIN, BLANKINSHIP,
                                           FREI-PEARSON & GARBER, LLP
                                           1 North Broadway, Suite 900
                                           White Plains, New York 10601
                                           Tel: (914) 298-3281
                                           Fax: (914) 824-1561
                                           jfrei-pearson@fbfglaw.com
                                           ckhalil@fbfglaw.com

                                           Michael F. Ram (Pro Hac Vice)
                                           Morgan and Morgan Complex Litigation Group
                                           711 Van Ness Avenue, Suite 500
                                           San Francisco, CA 94102
                                           Tel: 415-358-6913
                                           mram@forthepeople.com

                                           Attorneys for Plaintiffs and the putative classes

CC:
All counsel of record by ECF (redacted) and email (unredacted)




                                              6
